EXHIBIT 16 PricewaterhouseCoopers, S.C. Mariano Escobedo 573 Col. Rincón del Bosque 11580 México, D.F. Teléfono: 5263 6000 Fax: 5263 6010 www.pwc.com March 26, 2009 Securities and Exchange Commission 100 F Street, N, E. Washington, DC 20549 Commissioners: We have read the statements made by The Southern Copper Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of The Southern Copper Corporation dated March 20,2009. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers, S.C.
